               IN THE UNITED STATES DISTRICT COURT T'OR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               -vs-                           )        No. CR-20-80-J
                                              )
JOSHUA TAYLOR LUCAS,                          )        Violations:     16 U.S.C. $ 3372(aXl)
                                              )                        16 U.S.C. $ 3373(dX1XB)
                       Defendant.             )

                                     INFORMATION
The United States Attomey charges:

       In or about April 20 1 6, in the Westem District of Oklahoma"

                                   JOSHUA TAYLORLUCAS

knowingly trarsported and sold wildlife, that is, Galapagos tortoises (Geochelone nigra),

knowing that said wildlife was taken and possessed in violation of and in a manner unlawful

under the laws and regulations of the United States, specifrcally, the Endangered Species Act,

Title 16 U.S.C. $ 1538(a)(l)(B) and (D), and did knowingly engage in conduct that involved

the sale and purchase of wildlife having a market value in excess in excess of $350.

       All in violation of Title   16 U.S.C. $$   3372(aXt) and 3373(d)(1)@).

                                                       TIMOTIIY   J. DOWNING
                                                       United States Attomey


                                                       AMANDA                   GREEN
                                                       Assistant United States Anor}ey

                                                      K,y' Pr,r,r,,-            7ff*a^-,.,^-,
                                                      R.-I. POWERS
                                                      U.S. Dept. of Justice Trial Attomey
                                                      Environmental Crimes Section
